Knowlton, C. J.
The plaintiff’s first exception was to the exclusion of the patents. These were thirty-eight in number, each of which included drawings and specifications, some of which were long, complicated and elaborate. The only ground upon which it can be contended that they were competent is that they affected the probability of the respective contentions of the parties as to the arrangements made between them. It is argued that the plaintiff would be less likely to agree to an abandonment of patented machines, even if they were supposed to be ruined by fire, than to the abandonment of machines that were not patented. The fact is undisputed that the machines were treated by the plaintiff as useless after the fire, and that they were paid for to the plaintiff by the insurance company as for a total loss. If we assume that the evidence was competent, there is nothing to show that the plaintiff was harmed by the exclusion of it. The leases on which the title of each party was founded were in evidence, and they recited that these articles were patented, and they contained elaborate provisions to protect the rights of the owners of the patents. Both parties assumed that the machines were patented throughout the trial, and referred to that fact in argument. There is nothing to show that the details of the patents would have strengthened the plaintiff’s contention in this particular. The judge excluded them as a matter of discretion, on the ground that they might mislead the jury more than they would aid them. We are of opinion that he was right in his view of the effect that the reading of these long documents, full of technical terms, would be likely to have upon the trial, and, in the absence of anything to show that their details would have added anything material to the facts before the court, the exception must be overruled.
The statement of Sanborn to Lord, after looking over the property which had been through the fire, that he did not think it of any value, was admitted only so far as it was within the scope of the authority given by Willson, and not on any inde*214pendent ground. There was evidence of a conversation with Willson, the assistant general manager of the corporation, which would justify the admission of Sanborn’s statement if Willson had authority to deal with these damaged machines by taking their full value as for a total loss and allowing the lessee to sell the material as junk. We are of opinion that there was evidence as to the nature of his duties, the method in which business of this kind was done by the plaintiff, and as to the subsequent conduct of the plaintiff in regard to the property, which well warranted a finding that he was authorized to do what the defendants contended that he did. He testified as to his duties, “ Well, the duties are not prescribed; it is looking after the general management of the business.” When the defendants asked him in cross-examination what was his salary, as bearing upon the importance of his position and the extent of his authority in the company, the plaintiff’s counsel objected, and added, “ I do not deny his authority. I said a moment ago that I conceded that he had authority to do everything that he said he did.” We are of opinion that the testimony was competent.
The evidence in the schedule prepared by the parties, showing that lease premiums were paid to the plaintiffs to the full value of the machines in those cases in which the interest of the plaintiff was not covered by insurance, was admitted, in the first instance, as a part of the history of the machines in the arrangement of the parties, with a suggestion by the judge that it might be dealt with later by striking it out or giving instructions in regard to it. Afterwards the plaintiff, through the wit.ness Willson, introduced evidence of the same kind, namely, that the “ bills for insurance are confined to the machines that are put out without the initial license premium.” The witness was cross-examined fully upon the subject. No request was made to have the evidence stricken out or any instruction given in regard to it. This evidence showed that the position of the plaintiff was substantially the same in the leases which contained the insurance clause as in those which did not, and it was properly admitted in explanation of the dealings of the parties in reference to the property.
The plaintiff’s fifth and sixth requests for instructions were rightly refused on the ground that they were inapplicable to the *215case as it was to be submitted to the jury. Upon the instruction given, the jury were not permitted to find for the defendant on the ground that the acceptance of the insurance money would deprive the plaintiff of its title.
The plaintiff’s first, second, third and fourth requests for instructions were rightly refused. The jury’s answer “ Yes,” to the question, “ Did Charles H. Willson give to F. W. Lord and Company and Bowers and Shaw an unrestricted right to sell the materials which had passed through the fire ? ”, which was well warranted by the testimony, taken in connection with the evidence of authority in Willson to give such a right, shows that neither of these requests could properly have been given.
The instruction that “ if the plaintiff knew that this property was going to be sold and he wanted to exercise any further rights of ownership upon it, knowing that rights of other parties might intervene, it was his duty to do it within a reasonable time, and it is for you to say whether he took any action within a reasonable time,” was correct. This was simply an application of the principles which lie at the foundation of the law of estoppel. It is a familiar rule that, if one stands by and allows his property to be sold to an innocent purchaser without disclosing his ownership, he is estopped from claiming it afterwards. The hypothetical case stated in the instruction was within the reason of this rule.
In the fourth case the judge rightly refused to instruct the jury that, if they believed the evidence, the plaintiff was entitled to the grip slugger and was also entitled to the corrugated tackers. The submission of the case to the jury upon the evidence was a ruling that the evidence would warrant a finding for the plaintiff. We understand that the request was for a ruling, in substance, that the plaintiff was entitled to the property as matter of law, if the evidence was true. With inferences of fact that might be drawn from the evidence, the plaintiff’s case would have'been made out; but the jury might or might not draw these inferences. Without them the case was not proved.
The instruction in regard to possession was correct. It is a familiar rule that possession of property, with the exercise of *216rights of ownership over it, is some evidence of title. Ordinarily it makes a prima facie case for the proof of title by the possessor. If testimony is introduced to control it, the whole evidence is considered together to determine the true title, and possession, with the exercise of the usual rights of an owner, is not disregarded. In each of the cases the entry must be,

Exceptions overruled.